      Case 1:20-cv-00151-GLS-DJS Document 20 Filed 06/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

ISRAEL VAZQUEZ-CURET,

                                   Plaintiff,
              -v-                                              Civ. No. 1:20-CV-151
                                                                    (GLS/DJS)
POLICE OFFICER RYAN BERKERY,

                                   Defendant.



APPEARANCES:                                            OF COUNSEL:

ISRAEL VAZQUEZ-CURET
16-A-2097
Washington Correctional Facility
Box 180
72 Lock 11 Lane
Comstock, New York 12821

DANIEL J. STEWART
United States Magistrate Judge

                                         ORDER

       Pursuant to the District Court’s May 28, 2020, this matter may proceed as to claims

against Defendant Berkery. Dkt. No. 19.

       ACCORDINGLY, it is

       ORDERED, that the Clerk shall issue a summons and forward it, along with a

packet containing General Order 25, which sets forth the Civil Case Management Plan

used by the Northern District of New York, along with a copy of the Complaint, Dkt. No.

1, to the United States Marshal for service upon Defendant Ryan Berkery; and it is further
       Case 1:20-cv-00151-GLS-DJS Document 20 Filed 06/02/20 Page 2 of 2




       ORDERED, that the Clerk provide the Superintendent of the facility, designated

by Plaintiff as his current location, with a copy of Plaintiff’s Inmate Authorization Form

and notify the official that this action has been filed and that Plaintiff is required to pay

the entire statutory filing fee of $350.00 pursuant to 28 U.S.C. § 1915; and it is further

       ORDERED, that the Clerk provide a copy of Plaintiff’s Inmate Authorization

Form to the Financial Deputy of the Clerk’s Office; and it is further

       ORDERED, that a response to the Complaint be filed by Defendant, or its counsel,

as provided for by the Federal Rules of Civil Procedure; and it is further

       ORDERED, that all motions shall comply with the Local Rules of Practice of the

Northern District. In accordance with the Local Rules, Plaintiff must promptly notify the

Clerk’s Office and all parties or their counsel of any change in Plaintiff’s addresses; her

failure to do so will result in the dismissal of this action; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Decision and Order

upon the parties to this action.

Dated: June 2, 2020
       Albany, New York




                                               2
